Citation Nr: 1103070	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tension headaches with 
migraine features.

2.  Entitlement to service connection for hypertension and early 
hypertensive heart disease.

3.  Entitlement to service connection for right bundle branch 
block.

4.  Entitlement to service connection for erectile dysfunction as 
secondary to medication taken for service-connected major 
depressive disorder.

5.  Entitlement to special monthly compensation based on loss of 
use of creative organ.

6.  Entitlement to service connection for methemoglobinemia.  

7.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005, June 2006, and May 2009 rating 
decisions issued by the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, the Commonwealth of Puerto 
Rico.

The Board notes that the Veteran also perfected the issue of 
entitlement to an initial rating in excess of 30 percent for 
major depressive disorder, which was granted effective March 17, 
2005.  Additionally, the May 2009 rating decision denied 
entitlement to a total disability rating based on individual 
employability (TDIU) and the Veteran entered a notice of 
disagreement as to such denial in June 2009.  Subsequently, in a 
Decision Review Officer (DRO) decision issued in December 2009, 
an initial 70 percent rating for major depressive disorder and a 
TDIU was granted, effective June 13, 2008.  Thereafter, in a 
December 2009 communication, the Veteran indicated that the DRO 
decision satisfied his appeal.  Therefore, such issues are no 
longer before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this regard, the Board observes that there are numerous 
medical records, to include those obtained from the Social 
Security Administration (SSA), that are written in Spanish.  
Therefore, a remand is necessary in order to allow the agency of 
original jurisdiction (AOJ) to review the Veteran's claims file, 
identify all items of evidence written in Spanish, and translate 
those items into English in order to facilitate review of the 
record by the Board.

Thereafter, the AOJ should review the claims file, complete any 
additionally indicated development, and readjudicate the 
Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents written in 
Spanish into English.

2.  After completing the above, and any 
additionally indicated development, the 
Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


